Citation Nr: 1730607	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a right arm injury, to include nerve damage other than from carpal tunnel syndrome.

2.  Entitlement to service connection for the residuals of a left arm injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1970 to November 1974.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the June 2009 rating decision, in pertinent part, the RO denied service connection for a right arm injury to include nerve damage, carpal tunnel syndrome of the right upper extremity, and a left arm injury.  

These issues were previously remanded by the Board in April 2014 and September 2016 for further development.  They have been returned to the Board for further review.  

Because the Board dismissed the issue of entitlement to service connection for carpal tunnel syndrome of the right upper extremity in its April 2014 decision, that issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA afforded the Veteran a VA examination in August 2010 but, in its September 2016 decision, the Board found this examination inadequate and instructed the AOJ to afford the Veteran an additional examination.  The AOJ attempted to comply with this instruction, but the Veteran did not appear for the scheduled examination.  In a June 2017 statement, the Veteran's representative requested that VA obtain a medical opinion without an examination.  Under the unique circumstances of this case, the Board agrees that a remand for an additional medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any left or right arm disability, other than carpal tunnel syndrome of the right upper extremity.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current left or right arm disability, including arthritis or a neurological disorder, but not including carpal tunnel syndrome of the right upper extremity, had its origin in service or is related to the Veteran's active service.

In reaching this determination, the examiner should take into account any lay statements of record regarding the nature of injuries in service and the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016).  

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




